DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed October 28, 2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-17 in view of Zoratti (US 2003/0107485 A1) in view of Preta et al. (US 7,980,317 B1).
Applicant’s arguments, filed October 28, 2021, with respect to claims 17-19 have been fully considered and are persuasive.  The rejection of claims 17-19 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-12, 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti (US 2003/0107485 A1) in view of Preta (US 7,980,317 B1).
As to claim 1, Zoratti teaches a nozzle cap assembly comprising: 
a nozzle cap (30, Fig. 1, Fig. 2) comprising: 
a base (see Annotated Fig. 2 below), 
a curved sidewall (70 and 46, Fig. 2, “annular end portion 70,” and “threads 46 on the cap 30,” [0043]) extending from the base to a bottom end of the nozzle cap (see Annotated Fig. 2), 
a nut (40, Fig. 2, “outer nut 40,” [0038]) positioned opposite from the bottom end, the base positioned between the nut and the curved sidewall (see Annotated Fig. 2 below);
an enclosure (54 and 52, Fig. 2), the enclosure defining a cavity within the enclosure (“housing 52,” [0039]); and
at least one antenna (90, Fig. 4) positioned within the cavity (“an antenna 90 which is mounted inside of the housing 52,” [0047]). 

    PNG
    media_image1.png
    416
    888
    media_image1.png
    Greyscale

Zoratti does not explicitly teach the enclosure positioned between the base and the nut.
Preta teaches an enclosure (18, Fig. 2 and 5) positioned between a base (14, Fig. 2) and a nut (19, Fig. 2 and 5), the enclosure defining a cavity within the enclosure, and at least one antenna positioned within the cavity (“monitor module 18 is further configured with a transmitter configured to generate RF signal 22,” col. 5, lines 61-64).
It would have been obvious to one of ordinary skill in the art to modify the nozzle cap assembly of Zoratti by positioning the antenna enclosure between the nut and the base, as taught 
As to claim 2, Zoratti teaches the enclosure (52, Fig. 2) comprises a cover (58, Fig. 2) and a mounting plate (54, 62, Fig. 2), and wherein the cover and the mounting plate at least partially define the cavity (52, Fig. 3). 
As to claim 3, Zoratti does not explicitly teach the mounting plate defines a top surface and a bottom surface, wherein the top surface faces the cover, and wherein the bottom surface is in facing engagement with the top end of the base.
Preta teaches a mounting plate (24, Fig. 5 and 6) defines a top surface and a bottom surface, wherein the top surface faces the cover (18, Fig. 5), and wherein the bottom surface is in facing engagement with the top end of the base (14, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify Zoratti such that the mounting plate defines a top surface and a bottom surface, wherein the top surface faces the cover, and wherein the bottom surface is in facing engagement with the top end of the base, as taught by Preta. One of ordinary skill in the art would have been motivated to mount the enclosure to the top side of the base, as taught by Preta, in order to improved the signal reception and transmission of the antenna by providing more space between the antenna enclosure and the fire hydrant barrel.
As to claim 4, Zoratti teaches a power supply positioned within the cavity (“battery 80 has been mounted inside of the housing 52,” [0058]). 
As to claim 5, Zoratti teaches the power supply (80, Fig. 4) is secured to a mounting plate of the enclosure (“The tamper detection and signaling circuit is mounted within the housing 52 typically on one or more circuit boards slidably mounted in the housing 52… the circuit includes a suitable power supply 80,” [0045]-[0046]).
As to claim 6, Zoratti teaches the at least one antenna is positioned adjacent to a curved side wall of the enclosure (“an antenna 90 which is mounted inside of the housing 52,” [0047]).
As to claim 7, Zoratti teaches the enclosure (52, Fig. 2) defines an inner surface, wherein the inner surface at least partially defines the cavity, and wherein the at least one antenna is attached to the inner surface (“The tamper detection and signaling circuit is mounted within the housing 52… fixed by means of stand-offs or fasteners to the inside surface of the housing 52,” [0045], the signaling circuit (Fig. 4) includes antenna 90). 
As to claim 9, Zoratti teaches a sensor positioned within the cavity (“a sensor is carried by the housing,” [0016]). 
As to claim 10, Zoratti teaches a nozzle cap assembly comprising: 
a base (30, Fig. 2); 
a curved sidewall (70 and 46, Fig. 2, “annular end portion 70,” and “threads 46 on the cap 30,” [0043]) extending from the base to a first end of the nozzle cap assembly, the curved sidewall defining internal threading (46, Fig. 2, “internal threads,” [0038])  between the base and the first end, 
an enclosure (52, Fig. 2) mounted to the base, a cavity (“housing 52,” [0047]) defined within the enclosure, at least one antenna (“an antenna 90 which is mounted inside of the housing 52,” [0047]), positioned within the cavity; and 


    PNG
    media_image2.png
    416
    888
    media_image2.png
    Greyscale

Zoratti does not teach the base positioned between the enclosure and the curved sidewall, the enclosure positioned between the base and the nut.
Preta teaches the enclosure (18, Fig. 2) mounted to the base (top of 14, Fig. 2, see Annotated Fig. 2) with the base positioned between the enclosure (18, Fig. 2) and the curved sidewall (side of 14, Fig. 2, see Annotated Fig. 2), the enclosure (18, Fig. 2) positioned between the base (top of 14, Fig. 2) and the nut (40, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the nozzle cap assembly of Zoratti by positioning the antenna enclosure between the nut and the base, and the base between the antenna enclosure and the curved sidewall, as taught by Preta. One of ordinary skill in the art would have been motivated to make the modification in order to improve the transmission and reception performance of the antenna. In particular, positioning the antenna and the antenna enclosure further away from the side of the barrel reduces the amount of shielding and interference of the signal from the fire hydrant barrel.
As to claim 11, Zoratti teaches the enclosure comprises a cover (58, Fig. 2) and a plate (54, Fig. 2), and wherein the cavity (52, Fig. 2) is defined between the cover and the plate. 
As to claim 12, Zoratti teaches a sensor (“motion detectors” [0046]), a power source (“power supply 80”, [0046]) and a printed circuit board ("PCB") (“circuit boards,” [0045]) disposed within the cavity, the sensor, the power source, the PCB, and the at least one antenna connected together in electrical communication ([0045]-[0046]).
As to claim 16, Zoratti does not teach the enclosure defines a bore positioned adjacent to a top side of the base.
Preta teaches the enclosure (18, Fig. 6) defines a bore (24, Fig. 6) positioned adjacent to a top side of the base (14, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the enclosure of Zoratti to include a bore positioned adjacent to a top side of the base, as taught by Preta. One of ordinary skill in the art would have been motivated to make the modification in order to position the antenna enclosure on the top side of the base instead of on the bottom side of the base. One of ordinary skill in the art would have been motivated to make this modification in order to provide more space between the antenna enclosure and the fire hydrant barrel, thus reducing interference from the fire hydrant barrel.
As to claim 20, Zoratti does not teach wherein an entirety of the enclosure is positioned between the base and the nut.
Preta teaches wherein an entirety of the enclosure (18, Fig. 2) is positioned between the base (top of cap 14, Fig. 2) and the nut (19, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the nozzle cap assembly of Zoratti by positioning the antenna enclosure entirely between the nut and the base, 
As to claim 21, Zoratti does not teach wherein an entirety of the enclosure is positioned between the base and the nut.
Preta teaches wherein an entirety of the enclosure (18, Fig. 2) is positioned between the base (top of cap 14, Fig. 2) and the nut (19, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the nozzle cap assembly of Zoratti by positioning the antenna enclosure entirely between the nut and the base, as taught by Preta. One of ordinary skill in the art would have been motivated to make the modification in order to improve the transmission and reception performance of the antenna. In particular, positioning the antenna and the antenna enclosure further away from the side of the barrel reduces the amount of shielding and interference of the signal from the fire hydrant barrel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zoratti (US 2003/0107485 A1) in view of Preta (US 7,980,317 B1), further in view of Porter et al. (US 6,181,294 B1),
As to claim 8, Zoratti in view of Preta does not teach the at least one antenna comprises a plurality of antennas positioned within the cavity, and wherein the plurality of antennas are distributed circumferentially around a curved side wall of the enclosure. 

It would have been obvious to one of ordinary skill in the art to modify the antenna of Zoratti to comprise a plurality of antennas positioned within the cavity, and wherein the plurality of antennas are distributed circumferentially around a curved side wall of the enclosure, as taught by Porter. One of ordinary skill in the art would have been motivated to make the modification because placing the antennas along the curved side wall of the enclosure would minimize the amount of interference from the circuitry and therefore optimize the transmission and reception characteristics of the antenna.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti (US 2003/0107485 A1) in view of Preta (US 7,980,317 B1), further in view of Su (US 2011/0102281 A1).
As to claim 13, Zoratti in view of Preta teaches the at least one antenna comprises a plurality of antennas, and wherein the plurality of antennas are circumferentially distributed within the cavity. 
Su teaches the at least one antenna comprises a plurality of antennas (2, 3, Figs. 1A-1B), and wherein the plurality of antennas are circumferentially distributed within the cavity (“multi-loop antenna module with wide beamwidth installed in a wireless device housing,” [0010]).
It would have been obvious to one of ordinary skill in the art to modify the antenna of Zoratti in view of Preta with the plurality of antennas of Su, wherein the plurality of antennas are circumferentially distributed within the cavity. One of ordinary skill in the art would have been 
As to claim 14, Zoratti in view of Preta does not explicitly teach a first antenna of the plurality of antennas is configured to operate within a first frequency band, and wherein a second antenna of the plurality of antennas is configured to operate within a second frequency band. 
Su teaches a first antenna (2, Fig. 1A-1B) of the plurality of antennas is configured to operate within a first frequency band, and wherein a second antenna (3, Fig. 1A-1B) of the plurality of antennas is configured to operate within a second frequency band (para. [0049]).
It would have been obvious to one of ordinary skill in the art to modify the device of Zoratti in view of Preta such that a first antenna of the plurality of antennas is configured to operate within a first frequency band, and wherein a second antenna of the plurality of antennas is configured to operate within a second frequency band.  One of ordinary skill in the art would have been motivated to make the modification in order to provide additional functionality to the device by providing an additional operating frequency.
As to claim 15, Zoratti teaches the first antenna is a cellular antenna; the first frequency band is 600 MHz to 6 GHz; (“the transmitter 88 is a cellular, microwave or radio frequency transmitter capable of transmitting a suitable frequency signal through an antenna,” [0047]). 
Zoratti in view of Preta does not teach the second antenna is a wireless local area antenna; and the second frequency band is 1.5 GHz to 5.0 GHz.
Su teaches the second antenna is a wireless local area antenna; and the second frequency band is 1.5 GHz to 5.0 GHz (“wireless LAN… 2.4 GHz operation,” [0004]).
It would have been obvious to one of ordinary skill in the art to modify the device of Zoratti in view of Preta by providing the second antenna, wherein the second antenna is a .

Allowable Subject Matter
Claims 17-19 are allowed.
Applicant has amended independent claim 17 to include the limitation: “an axis extending from the top end to the bottom end, the portion of the curved side wall positioned radially inward from the antenna cover with respect to the axis.” The Examiner agrees that the amendment overcomes the previous rejection of claim 17 under Zoratti. 
Smith (US 2006/0284784) teaches an antenna cover, wherein a portion of a curved side wall is positioned radially inward from the antenna cover with respect to an axis extending from the top end to the bottom end. However, this arrangement is provided for an antenna housing of a utility meter, and combining the arrangement of a glass domed utility meter with a nozzle cap arrangement of a fire hydrant does not appear to be obvious to one of ordinary skill in the art.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. Regarding independent claim 17, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of: 
“an axis extending from the top end to the bottom end, the portion of the curved side wall positioned radially inward from the antenna cover with respect to the axis.”
The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants,”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845